— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pizzuto, J.), rendered November 20, 1980, convicting him of murder in the second degree and robbery in the first degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
The evidence of the defendant’s guilt adduced at the trial was legally sufficient to support his conviction (see, People v Contes, 60 NY2d 620, 621). Moreover, there is no inherent inconsistency between the verdicts rendered with respect to the defendant and his codefendant, who was acquitted on the charge of felony murder. The court could have reasonably *771determined, based on the evidence presented, that the defendant failed to establish the affirmative defense to felony murder (see, Penal Law § 125.25 [3]).
We have considered the remainder of the defendant’s contentions and have found them to be without merit. Lazer, J. P., Brown, Weinstein and Niehoff, JJ., concur.